ACCEPTED
                                                                                        01-15-00397-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  10/12/2015 4:55:22 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                      No. 01-15-00397-CR
                               In the
                         Court of Appeals              FILED IN
                                                1st COURT OF APPEALS
                              For the               HOUSTON, TEXAS
                      First District of Texas   10/12/2015 4:55:22 PM
                            At Houston          CHRISTOPHER A. PRINE
                                              Clerk

                           No. 1434115
                    In the 179th District Court
                     Of Harris County, Texas
                    
                   AUGUSTUS MITCHELL
                             Appellant
                                 v.
                   THE STATE OF TEXAS
                             Appellee
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

1. Appellant was charged by indictment with felon in possession of a firearm,

   enhanced with one prior felony conviction. (C.R. at 10) Appellant was found

   guilty by a jury and was sentenced to twelve years in the Texas Department of

   Criminal Justice, Institutional Division. (C.R. at 75-76) Appellant timely filed

   notice of his intent to appeal and the trial court certified his right of appeal.

   (C.R. at 78-80)
2. The State’s Appellate Brief was due on October 12, 2015. The State has not

   previously requested an extension of time to file a reply brief in this case. The

   following facts are relied upon to show good cause for an extension of time to

   allow the State to file its brief:

             a. The undersigned attorney was assigned this brief on
                September 15, 2015.

             b. The undersigned attorney has been involved in the
                following written appellate projects during the time
                the undersigned attorney was assigned State’s
                appellate brief in this case:

                        1) Ex parte Brian Roberts
                           No. 14-15-00338-CR
                           Brief Submitted: September 25, 2015

                        2) Brady Koch v. State of Texas
                           No. 01-14-00248-CR
                           Brief Due: October 26, 2015

                        3) Juan Barrera-Magana v. State of Texas
                           No. 01-14-00982-CR
                           Brief Due: October 14, 2015


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case.
                                                   Respectfully submitted,

                                                   /s/ Patricia McLean
                                                   PATRICIA MCLEAN
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   McLean_Patricia@dao.hctx.net
                                                   TBC No. 24081687


                         CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by e-
filing to:

Joseph Varela
Attorney for Appellant
jwvarela@gmail.com




                                                   /s/ Patricia McLean
                                                   PATRICIA MCLEAN
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   McLean_Patricia@dao.hctx.net
                                                   TBC No.24081687
Date: October 12, 2015